 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   IN THE MATTER OF THE TRANSFER                      Case No. 1:19-mj-00169-SAB
     OF OFFENDERS pursuant to 18 U.S.C. §
10   4100, et seq.,
                                                        ORDER ASSIGNING MAGISTRATE
11   UNITED STATES OF AMERICA,                          JUDGE TO PERFORM VERIFICATION
                     Plaintiff,                         PROCEEDINGS
12
                    v.
13
     JAMES ROBERT LIANG,
14                   Defendant.

15

16         Pursuant to 28 U.S.C. § 636(g), the Honorable Stanley A. Boone, a United States

17 Magistrate Judge for the Eastern District of California, Fresno Division, is assigned to perform

18 the verification proceedings as required by 18 U.S.C. § 4107 commencing on September 24,

19 2019, in Fresno, California, relating to the proposed transfer of offender from the United States
20 of America to Germany, and is also authorized to assign counsel for said offender as provided in

21 18 U.S.C. § 4109.

22
     IT IS SO ORDERED.
23

24      Dated:    September 16, 2019                     /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28


                                                   1
